

117 S32 IS: Health Force, Resilience Force, and Jobs To Fight COVID–19 Act of 2021
U.S. Senate
2021-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 32IN THE SENATE OF THE UNITED STATESJanuary 22, 2021Mrs. Gillibrand (for herself, Mr. Bennet, Mr. Schatz, Mr. Markey, Mr. Van Hollen, Ms. Klobuchar, Mr. Blumenthal, Mr. Booker, Mr. Casey, Ms. Duckworth, Mrs. Feinstein, and Mr. Reed) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo provide for the establishment of a standing Health Force and a Resilience Force to respond to public health emergencies and meet public health needs.1.Short titleThis Act may be cited as the Health Force, Resilience Force, and Jobs To Fight COVID–19 Act of 2021.2.Health Force(a)PurposeIt is the purpose of the Health Force established under this section to recruit, train, and employ a standing workforce of Americans to respond to the COVID–19 pandemic in their communities, provide capacity for ongoing and future public health care needs, and build skills for new workers to enter the public health and health care workforce. (b)EstablishmentThe Centers for Disease Control and Prevention, through its State, local, territorial, and Tribal partners, shall establish a standing Health Force (referred to in this section as the Force) composed of community members dedicated to preventing and responding to public health crises and emergencies, including those declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act, including the COVID–19 emergency, and providing increased capacity to address ongoing and future public and community health needs. (c)Organization and administrationThe Centers for Disease Control and Prevention shall—(1)award grants, contracts, or enter into cooperative agreements for the recruitment, hiring, training, managing, administration, and organization of the Force to States, localities, territories, Indian Tribes, Tribal organizations, urban Indian health organizations, health service providers to Tribes, Native Hawaiian health organizations, community health centers, or federally qualified health centers (referred to in this section as Funded Entities);(2)ensure that State, county, local health departments, agencies, and community-based organizations, including community health centers and clinics, receive funding from Funded Entities or directly from the Centers for Disease Control and Prevention for the recruitment, hiring, training, managing, administration, and organization of the Force, as appropriate; (3)provide assistance for expenses incurred by Funded Entities prior to the awarding of a grant, contract, or cooperative agreement under subparagraph (A) to facilitate the implementation of the Force, including assistance for planning and recruitment activities, as provided for in section 424 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.5189b); and(4)award and obligate funds as soon as is practicable, and where possible, not later than 30 days after the date of enactment of this Act. (d)Funding allocations(1)In generalOf the total amount of funds appropriated under this section for a fiscal year—(A)not less than 5 percent shall be awarded to Indian Tribes, Tribal organizations, urban Indian health organizations, health service providers to Tribes, or Native Hawaiian health organizations under subsection (c)(1), of which 80 percent shall be awarded in proportion to population size and 20 percent shall be awarded based on the burden of disease and disability;(B)not less than 80 percent shall be awarded to States and territories under subsection (c)(1), of which—(i)60 percent shall be awarded in proportion to population size, 20 percent shall be awarded based on the number of jobs lost over the preceding 12 months in each State or territory as a proportion of all jobs lost nationally during that timeframe, and 20 percent shall be awarded based on the burden of disease and disability;(ii)not less than 40 percent shall be allocated for State health departments; and(iii)not less than 40 percent shall be allocated for county and other local health departments within the State.(2)Supplement and not supplantFunds appropriated under this section shall be used to supplement, not supplant any existing funding for Indian Tribes, Tribal organizations, urban Indian health organizations, health service providers to Tribes, Native Hawaiian health organizations, States, territories, State health departments, county and other local health departments. (e)Service(1)Minimum requirementsThe Force shall be composed of eligible members selected by Funded Entities. At a minimum, Funded Entities shall ensure that membership in the Force is not restricted based on education or citizenship status. Eligible individuals shall include those who are—(A)at least 18 years of age; and(B)authorized to work in the United States, including an individual with Deferred Action for Childhood Arrivals status (DACA) or Temporary Protected Status (TPS) under section 244 of the Immigration and Nationality Act (8 U.S.C. 1254a).(2)RecruitmentWith respect to the employment of Force members, Funded Entities shall support recruitment efforts for Force personnel who are from or reside in the locality in which they will serve, including efforts to recruit Force members among focal communities as described in subsection (h), as well as dislocated workers, individuals with barriers to employment, veterans, new entrants in the workforce, underemployed or furloughed workers, graduates and students from Historically Black Colleges and Universities, Tribal Colleges and Universities, Hispanic Serving Institutions and historically marginalized populations. As practicable, State labor offices shall share information about Force opportunities with those individuals applying for or receiving unemployment benefits.(3)PreferenceNotwithstanding any other provision of law, preference in the hiring of Force members shall be given to individuals who are dislocated workers, individuals with barriers to employment, veterans, new entrants in the workforce, underemployed or furloughed workers, or community-based nonprofit or public health or health care professionals, from focal communities as described in subsection (h), or unemployed or underemployed individuals. First priority in such hiring shall be given to individuals who are previous employees of Funded Entities (or subawardees under paragraph (9)) who were, within the 2020 or 2021 calendar year, furloughed, laid off, subject to a reduction in force, placed or went on leave, or have recall rights subject to collective bargaining agreement or applicable personnel policies. (4)PlacementTo the extent feasible, as determined by Funded Entities, members of the Force shall be recruited from and serve in their home communities. Force members shall be physically co-located within State, local, territorial, Tribal health departments, or within other eligible organizations as defined by subsection (c)(1). According to local needs, Force members may be physically co-located with other local public health, health care, and community-based organizations, including community health centers and free and charitable clinics, as determined appropriate by Funded Entities. (5)Training(A)Contact tracing training(i)In generalThe Director of the Centers for Disease Control and Prevention (referred to in this section as Director) shall continue to provide contact tracing guidance and resources on their public internet website, including contact tracing training plans, for Force members to successfully conduct contact tracing activities under subsection (f)(1). Funded Entities shall determine which Force members will be provided with contact tracing training to meet State, locality, territory, and Tribal public health needs.(ii)Training by funded entitiesFunded Entities may provide contact tracing training using the guidance and resources described in clause (i) or other evidence-informed programs, including training programs carried out by the Association of State and Territorial Health Officials and by academic institutions. (B)Additional trainingNot later than 90 days after the date of enactment of this Act, the Director shall identify and, as necessary, develop additional evidence-informed training resource packages to provide Force members the knowledge and skills necessary to conduct the full complement of activities describe in subsections (f) and (g). Funded Entities shall determine which Force members will be provided with additional training to meet State, locality, territory, and Tribal public health needs. (C)Specialized trainingIn organizing the Force under this section, the Director may elect to establish divisions of Force members who receive specialized comprehensive training, including divisions of Force members who have met State licensure requirements, have prior relevant experience, have supervisory skills, or demonstrated aptitude.(D)Training requirementsThe training programs under this paragraph shall—(i)be adaptable by Funded Entities to meet local needs;(ii)be implemented as quickly as possible by either or both of the Centers for Disease Control and Prevention and Funded Entities, based on local needs and abilities;(iii)be distance-based eLearning that can be accessed electronically, including by using a smartphone, with the goal of limiting opportunities for disease transmission while maximizing knowledge and skills acquisition and retention among Force trainees;(iv)include refresher training at regular and frequent intervals as determined appropriate by the Director or Funded Entities;(v)incorporate training components on personal safety, including staying safe around animals in the context of home visits, use of personal protective equipment, and health privacy and ethics; and(vi)leverage existing training and certification programs approved by States, territories, Tribal Nations, and community health worker certifying bodies. (E)MiscellaneousWhere determined necessary, the Director may—(i)recommend training under this paragraph that includes face-to-face interaction;(ii)collaborate with, including through grants or cooperative agreements, public universities, including nursing, medical, and veterinary schools, community colleges, or other career and technical education institutes, community health centers, federally qualified health centers, community health worker and community health representative training and certification programs, and other community-based organizations, federally recognized Minority Serving Institutions, as well as public health associations and State and local health departments, to develop and implement training under this subparagraph, particularly for skills that typically have licensure requirements; and(iii)develop training and communications materials in multiple languages. (F)Payment during trainingForce members shall be paid for each hour spent in training, including refresher training.(G)Supporting public health career growthFunded Entities shall support public health career development and growth of Force members, including by—(i)providing additional disaster relief employment and training activities described in subparagraphs (A) and (C) of section 170(d)(1) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3225(d)(1) (A) and (C)) and services described in section 7(a)(1) of the Wagner-Peyser Act (29 U.S.C. 49f(a)(1)), as appropriate;(ii)providing opportunities for Force members to maintain employment, continuing education, and career advancement in health services or health promotion and advocacy roles, including community health worker roles, after the COVID–19 public health emergency has concluded, including by serving in roles described in subsection (g); and(iii)assisting Force members in obtaining other public health employment directly with the Funded Entity or with a unit of State, territorial, Tribal, or local government after the COVID–19 public health emergency has concluded, including by paying the costs of not more than 10 percent of the total compensation provided by the eligible entity or unit of local government to such eligible individual for a period of not more than the first year in which the individual is so employed, if such employment is not otherwise subsidized under this or any other Act. (6)Force member compensation(A)In generalMembers of the Force shall be full-time employees paid directly by Funded Entities (and subawardees under paragraph (9)) using funds provided by the Centers for Disease Control and Prevention under grants, contracts, or cooperative agreements under this section. (B)CompensationNotwithstanding any other provision of law, for fiscal year 2021 and each fiscal year thereafter, all Force members, including supervisors, shall be paid a wage and fringe benefits not less than the minimum wage and fringe benefits established in accordance with chapter 67 of title 41, United States Code (commonly known as the Service Contract Act).(C)AuthorityWith respect to subparagraph (B), the Secretary of Labor, or the Secretary’s authorized representative, shall have the authority and functions set forth in chapter 67 of title 41, United States Code.(D)MethodologyWith respect to subparagraph (B), the Secretary of Labor, or the Secretary’s authorized representative, shall issue a nonstandard wage determination, subject to periodic revision, establishing minimum wages and fringe benefits for each class of Force members in accordance with the prevailing rates for those positions or, where a collective-bargaining agreement is in effect, in accordance with the rates provided for in the agreement, including prospective wage and fringe benefit increases provided under the agreement. (E)Sense of CongressIt is the sense of Congress that Force member compensation shall include health, retirement, and paid family and medical leave benefits.(7)Supervisory structuresMembers of the Force shall receive ongoing supportive supervision from staff members of Funded Entities (or subawardees under paragraph (9)), in accordance with evidence-informed practices. Entities funded under this section may choose the most appropriate supervisory structure to use based on local needs, and may promote Force members into supervisory roles. Such supervision may also be provided by Disease Intervention Specialists. Funded Entities may use funds awarded under grants, contacts, or cooperative agreements under this section to pay for such supervisory staff and structures in accordance with paragraph (6).(8)Supplies and equipmentMembers of the Force and their supervisors shall receive all necessary supplies and equipment, including personal protective equipment, through Funded Entities, which may use funds awarded under grants, contracts, or cooperative agreements under this section to pay for such supplies and equipment.(9)SubawardsAs authorized by the Centers for Disease Control and Prevention, Funded Entities shall make subawards to local partners, including community health centers, labor organizations, labor-management partnerships, and other community-based and nonprofit organizations, in order to facilitate Force member recruitment, training, management, supervision, and retention as well as to facilitate Force integration into existing public health, health care, and community-based services in accordance with paragraph (6). (10)Service in public health emergencyA Funded Entity shall assign one or more Force members to respond to a public health emergency in the area served by such entity. Such Force members shall be under the supervision and management of the involved State, locality, territory, Indian Tribe, Tribal organization, urban Indian health organization, health service providers to Tribes, Native Hawaiian health organization, community health center, federally qualified health center, or other local partner. (11)Service post emergencyA Funded Entity may retain Force members in accordance with paragraph (6) to continue to work in the area served by the entity after a public health emergency has ended in order to—(A)prevent and respond to future public health crises and emergencies; and(B)respond to ongoing and future public health, community health, and health care needs. (12)LimitationA Force member may not be assigned for international deployment on behalf of the Health Force.(13)FundingAll costs associated with the service and functions of Force members under this section, including salary and employment benefits described under paragraph (6), as well as associated direct and indirect costs, shall be paid by the Federal Government through grants, contracts, or cooperative agreements to Funded Entities.(14)NondisplacementFunded Entities (and subawardees under paragraph (9)) shall not displace an employee, including partial displacement such as a reduction in hours, wages, or employment benefits, as a result of the use by such Funded Entities (and subawardees). (f)Activities To respond to the COVID–19 pandemicFor the duration of the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, with respect to COVID–19, Force personnel shall be trained and employed to support a testing, contact tracing, containment, and mitigation strategy to combat the COVID–19 pandemic. Such activities shall align with State licensure, local regulations, scope of practice, and certification requirements and evidence-informed practices and include—(1)conducting contact tracing, including the identification of cases of COVID–19 and their contacts in a culturally competent, multilingual manner;(2)when available, supporting the administration of diagnostic, serologic, or other COVID–19 tests and vaccinations;(3)providing support that addresses social, economic, behavioral, and preventive health needs, such as supportive roles for care coordination, primary care, and palliative care, as appropriate, for individuals affected by COVID–19, including those individuals who are asked to voluntarily isolate or quarantine; and(4)other activities as determined appropriate by Funded Entities and in accordance with grant and cooperative agreement scope and stipulations.(g)Activities post-EmergencyAfter the conclusion of the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, with respect to COVID–19, Force personnel shall be trained and employed to perform public health recovery efforts, prevent and respond to future public health emergencies, and respond to ongoing and future public health and health care needs. Under this subsection, Force members shall carry out or assist with activities described in subsection (f), as well as any of the following activities, where aligned with State licensure requirements and evidence-informed practices:(1)Providing support services, including—(A)expanding public health information sharing, including by sharing public health messages with community members and organizations;(B)helping community members address social, economic, behavioral health, and preventive health needs using evidence-informed models and in accordance with existing standards;(C)sharing community-based information with State, local, and Tribal health departments to inform and improve health programming, especially for hard-to-reach communities; and(D)promoting linkages to other Federal, State, and local health and social programs. (2)Other activities determined appropriate by the Director.(3)Other activities, including response to localized public health emergencies, as determined appropriate by Funded Entities and in accordance with grant and cooperative agreement scope and stipulations.(h)Focal communitiesFunded Entities shall dedicate a majority of Force members to addressing the needs of focal communities. To be designated as a focal community, a community shall at a minimum—(1)bear a disproportionate burden of disease; (2)be identified as a most vulnerable community according to the Centers for Disease Control and Prevention’s Social Vulnerability Index; (3)be identified as a high poverty area, which includes census tracts with poverty rates of 25 percent or higher, as defined by the Workforce Innovation and Opportunity Act;(4)be identified as a high unemployment area, which includes census tracts with unemployment 150 percent or higher than the national unemployment rate, as determined by the Bureau of Labor Statistics based on the most recent data on the total unemployed, the U–6 unemployment measure or similar measure, available on the date of enactment of this Act; or (5)be designated as a Health Professional Shortage Area, Medically Underserved Area, or Medically Underserved Population.(i)Coordination and collaboration(1)Facilitation(A)In generalThe Director shall facilitate coordination and collaboration between the Force and other national public health service programs within and external to the Department of Health and Human Services, including the Public Health Service and Medical Reserve Corps, as well as the Federal Emergency Management Agency’s Resilience Force.(B)Advisory groupNot later than 6 months after the date of enactment of this Act, the Director shall convene a stakeholder advisory group comprised of—(i)the leadership of national health service programs, including the Public Health Service Corps, Medical Response Corps, and FEMA CORE;(ii)other relevant Federal offices and agencies, including the Department of Labor, Employment and Training Administration, Health Resources and Services Administration, Health and Human Services Office of the Assistant Secretary for Preparedness and Response, and Occupational Health and Safety Administration; and(iii)leaders representing Funded Entities. Such advisory group shall meet on a yearly basis to provide guidance for the programmatic success and longevity of the Force. Such guidance shall be codified in an annual report of recommendations and evidence-informed practices to be shared publicly.(2)States, localities, territories, Indian Tribes, Tribal organizations, urban Indian health organizations, health service providers to Tribes, or Native Hawaiian health organizations collaboration(A)In generalFunded Entities shall ensure coordination and, as appropriate, collaboration between the Force and local public health, and health care, and community-based organizations, to ensure complementarity and further strengthen the local public health response.(B)Local advisory groupNot later than 3 months after the date of enactment of this Act, an entity that receives a grant, contract, or cooperative agreement under this section shall convene a stakeholder advisory group comprised of community leaders, health officials, labor organizations, local advocates, individuals directly impacted by COVID–19, and other key stakeholders to meet on a regular, recurring basis to provide formal guidance, including priority setting and funding guidance, for the programmatic success and longevity of the Force. (C)State compactsIn accordance with section 115 of the Housing and Community Development Act of 1974 (42 U.S.C. 5315), two or more States to enter into agreements or compacts, for cooperative effort and mutual assistance in support of community development planning and programs carried out under this section as such programs pertain to interstate areas and to localities within such States, and to establish such agencies, joint or otherwise, as such States determine appropriate for making such agreements and compacts effective.(j)MonitoringThe Director shall develop a performance monitoring template for adaptation and use by Funded Entities under this section. Such template shall at a minimum require the reporting of the number of Force members hired, the role hired into, and the demographic characteristics of Force members. Such data shall be shared by entities receiving grants, contracts, or cooperative agreements under this section to the Centers for Disease Control and Prevention on a regular, recurring basis. Such data shall be made publicly available. (k)Learning and adaptationThe Director, in consultation with the Advisory Group and local advisory groups described in subsection (i), shall develop a learning and evaluation component of the Force to identify successful components of local activities conducted under this section that may be replicated, to identify opportunities for continuing education and career advancement for Force members, to evaluate the degree to which the Force created a pathway to longer-term public health and health care careers among Force members, and to identify how the Force impacted the health knowledge, behaviors, and outcomes of the community members served. Results of this learning shall be made publicly available.(l)ReportingNot later than 180 days after the end of each fiscal year, the Director shall submit to the Congress a report which shall contain—(1)a description of the progress made in accomplishing the objectives of Force under this section;(2)a summary of the amount and expenditure of funds under this section during the preceding fiscal year, including the amount described by Funded Entity;(3)a description of the application of the funding formula specified in subsection (d); (4)the number of individuals recruited, hired, and trained for Force member positions under this section;(5)the number of Force members who transition to other public health roles either within or external to the Funded Entity using funds under this Act;(6)the number of Force members who were unemployed prior to being hired;(7)the number of Force members who continue to be employed—(A)within 6 months and 1 year, respectively, of hire; and(B)within 6 months and 1 year, respectively, of the conclusion of the COVID–19 public health crisis; and(8)any information on the outcomes and impact of Health Force on health and employment.(m)Financial reportingNot later than 45 days after the date of enactment of this Act, and every 60 days thereafter for the first 12 months after such date of enactment, the Director shall submit to Congress a report describing awards made, funding obligated, and expenditures to date. Such report shall also provide details on the application of the funding formula specified in subsection (d), including the amount awarded to each Funded Entity. (n)Labor and workplace-Related guidanceNot later than 14 days after the date of enactment of this Act, the Secretary of Labor, acting through the Assistant Secretary of Labor for Occupational Safety and Health, shall provide guidance and technical assistance regarding how to provide individuals in contact tracing and pandemic response positions with healthy and safe working conditions.(o)Tribal data sovereigntyThe Director shall consult with Indian Tribes and Tribal organizations and coordinate with Tribal health organizations to ensure that any reporting process under this section honors and preserves the data sovereignty of individuals who are members of Indian Tribes or Tribal organizations (as such terms are defined in section 166 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3221)), including individuals who are members of Native Hawaiian organizations (as defined in such section 166), and urban Indian organizations.(p)Requirements for transition back to unemployment compensationAs a condition of a State receiving funds under this section, the law of the State (as defined in section 205 of the Federal-State Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note) shall, in the case of an individual who is receiving unemployment compensation at the time the individual is hired as a Force member, provide for the following:(1)Such individual shall be eligible to resume receiving unemployment compensation after leaving the Force if the individual returns to unemployment.(2)The amount of the weekly benefit for such individual shall be the greater of—(A)the weekly benefit amount such individual was receiving when such individual entered the program; or(B)a weekly benefit amount that is determined based on such individual’s earnings from employment under the Health Force program.(q)Authorization of appropriations(1)In generalThere is authorized to be appropriated, and there is appropriated, to carry out this section, $40,000,000,000 for each of fiscal years 2021 and 2022, such amounts to remain available until expended. Additional funding beyond fiscal year 2022 for the continuation of the Health Force shall be determined in such fiscal year based on identified staffing needs. It is the intent of Congress that the Health Force should be continuously implemented for a duration of not less than 10 years (fiscal years 2021 through 2030) and continued thereafter to address health disparities and defend against future public health crises.(2)EmergencyThe amounts appropriated under paragraph (1) are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).(3)Designation in SenateIn the Senate, this section is designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018.3.Resilience force(a)PurposeIt is the purpose of the Resilience Force established under this section to recruit, train, and augment the existing cadre of first responders at the Federal Emergency Management Agency to assist in the immediate COVID–19 pandemic response, to provide a surge capacity to address other national emergencies, and to strengthen America’s public health infrastructure.(b)In generalFor the period of fiscal years 2021 through 2023, the Administrator of the Federal Emergency Management Agency shall appoint, administer, and expedite the training of a 62,000 Cadre of On-Call Response/Recovery Employees, under the Response and Recover Directorate (referred to in this section as a CORE employee) under the Office of Response and Recovery, above the level of such employees in fiscal year 2020, to address the coronavirus public health emergency and other disasters and public emergencies, subject to appropriations.(c)Detail of core employeesA CORE employee may be detailed, through mutual agreement, to any Federal agency or to a State, local, or Tribal Government to fulfill an assignment, consistent with the Stafford Act or emergency work as defined under section 206.225 of title 44, Code of Federal Regulations, including— (1)providing logistical support for the supply chain of medical equipment and other goods involved in COVID–19 response efforts;(2)supporting COVID–19 testing, tracing, vaccination, vaccination education, and related surveillance activities; (3)providing nutritional assistance to vulnerable populations; and(4)carrying out other disaster preparedness and response functions for other emergencies and natural disasters, including work to design, construct, repair, upgrade, and fortify critical public health and health care infrastructure.(d)FEMA responsibilityThe costs associated with detailing employees under subsection (c) shall be borne by the Federal Emergency Management Agency.(e)RequirementAs soon as practicable, the Administrator of the Federal Emergency Management Agency shall make public job announcements to fill the CORE employee positions authorized under subsection (b), which shall prioritize hiring from among the following groups of individuals in no particular rank order:(1)Unemployed veterans of the Armed Forces.(2)Individuals who live in a high unemployment area, which includes census tracts with unemployment 150 percent or higher than the national unemployment rate, as determined by the Bureau of Labor Statistics based on the most recent data on the total unemployed, the U–3 unemployment measure or similar measure, available on the date of enactment of this Act.(3)Unemployed individuals who served in the AmeriCorps, Peace Corps, or as United States Fulbright Scholars, particularly those whose service terms ended as a result of the coronavirus public health emergency. (4)Recent graduates of public health, medical, nursing, social work or related health-services programs.(5)Members of communities who have experienced a disproportionately high number of COVID–19 cases.(f)HiringThe Federal Emergency Management Agency shall hire employees under this section, pursuant to section 306(b)(1) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5149(b)(1)), and make use of existing statutory authorities that permit regional offices and site managers to advertise for and hire such employees.(g)TrainingThe Administrator of the Federal Emergency Management Agency may make appropriate adjustments to the standard training course curriculum for employees under this section to include on-site trainings at Federal Emergency Management Agency regional offices, virtual trainings, or trainings conducted by other Federal, State, local or Tribal agencies, or eligible institutions defined in subsection (i), including training described in section 2(e)(5).(h)ClarificationFor the purposes of employing individuals under this section—(1)no individual who is authorized to work in the United States, including individuals with Deferred Action for Childhood Arrivals (DACA) or Temporary Protected Status (TPS) under section 244 of the Immigration and Nationality Act (8 U.S.C. 1254a), shall be disqualified for appointment under this section because of citizenship or immigration status; and(2)no individual shall be disqualified for appointment under this section because of bankruptcy or a poor credit rating, determined by the Administrator of the Federal Emergency Management Agency, to be the result of the Coronavirus public health emergency. (i)Eligible institution definedIn this Act eligible institution means a public 2-year institution of higher education, as defined under section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001). (j)Authorization of appropriationsThere are authorized to be appropriated to the Administrator of the Federal Emergency Management Agency, $6,500,000,000, for each of fiscal years 2021 through 2023, not less than $1,500,000,000 of which shall be made available each such fiscal year for the administrative costs associated with carrying out this section. 